Citation Nr: 1403365	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1972 to February 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  A transcript of a September 2010 hearing before a decision review officer (DRO) is associated with the claims file.

The Veteran had perfected appeals in the matters of whether new and material evidence has been submitted to reopen the claim of service connection for acrophobia (also claimed as fear of heights); service connection for depression with loss of sleep and tiredness, a condition manifested by dizziness, diabetes mellitus, left heel abscess, and PTSD; and increased ratings for bilateral hearing loss and bilateral pes cavus.  In June 2013, the Veteran withdrew his appeal as to these matters.  Consequently, the only matter before the Board at this time is that of entitlement to a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he last worked full-time in June 1992 and is unable to work due to service-connected disabilities.  His service-connected disabilities are bilateral hearing loss, rated 80 percent; pes cavus, rated 50 percent; tinnitus and left hand healed scar, each rated 10 percent; and healed scars of the both thighs, each thigh rated 0 percent.  The combined rating for the service connected disabilities is 90 percent from September 4, 2012, and meets the preliminary schedular criteria for a TDIU rating.  The question remaining is whether the service-connected disabilities alone render the Veteran incapable of maintaining gainful employment.  

The Veteran is clearly shown to have occupational impairment as reflected by the 90 percent combined rating.  However, the cumulative effect of these disabilities is not evident from the record.  The record does not include a contemporaneous examination to assess the cumulative effect of the service connected disabilities on employability.  The Veteran's representative has requested that the case be remanded in order to obtain such an opinion.

An October 1992 notice from the Social Security Administration (SSA) shows that the Veteran has been awarded SSA disability benefits.  The decision shows that medical evidence was considered and that the decision would be reviewed every three years for continuing disability.  In February 2010 the Veteran reported that he receives SSA disability benefits for his hand and pes cavus.  The medical records considered by SSA in connection with the award are not associated with the record, are constructively of record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Furthermore, the record suggests that the Veteran receives ongoing treatment for his service-connected disabilities.  Such records are likely to contain information pertinent to the matter at hand (records of VA treatment are constructively of record) and must be secured for the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure from SSA complete copies of all records pertaining to the Veteran's receipt of SSA disability benefits, including all medical evidence considered.  If such is received in disc form, the RO should print out the records and associate the copies with the claims file or add them to the Virtual VA electronic record keeping system.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  Ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his service connected disabilities since 1992 (when he retired for medical reasons) and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records from all identified providers (to specifically include all outstanding records of VA evaluations and treatment for the service-connected disabilities).  If a private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.  

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the cumulative impact his service-connected disabilities (bilateral hearing loss, pes cavus, tinnitus, and healed scars of the left hand and both thighs) would be expected to have on his employability (disregarding the effects of any disabilities that are not service-connected).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please discuss the functional limitations associated with, and expected impact on employment resulting from, each of the Veteran's service-connected disabilities individually (bilateral hearing loss, pes cavus, tinnitus, and healed scars of the left hand and both thighs).  

b)  Please discuss the functional limitations associated with, and expected impact on employment resulting from, the cumulative effect of the service-connected disabilities.

(c)  Please identify (provide examples of): (i) the types of employment of employment that are precluded by the cumulative effect of the service connected disabilities, and (ii) the types of employment (if any) that remain feasible despite the cumulative effect of the service-connected disabilities.  

The examiner must explain the rationale for all opinions.  

4.  The RO should then review the record and re-adjudicate the claim for TDIU.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

